- se _— =m —

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet |

 

 

 

UNITED STATES DISTRICT COURT

Eastem District of New York

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
MICHAEL ASHLEY Case Number: CR 11-0516
} USM Number: 42691-053
Kevin Keating, 66 Old Country Read, Garden City, NY 11530
) Defendant's Attorney
THE DEFENDANT:
WZ pleaded guilty to count(s) One (1) of the Information.
Ci pleaded nolo contendere to count(s) IN AF ! LED
which was accepted by the court. U.S. DISTRICT COURT €.D.N ¥,
(] was found guilty on count(s) * .
after a plea of not guilty. Nov a5 a 19 st
The defendant is adjudicated guilty of these offenses: LONG ISLAND OFFICE

 

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984,
C The defendant has been found not guilty on count(s)

 

[7 Count(s) ©) is Care dismissed on the motion of the United States.

.,,_ Ltis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

7/18/2019
Date of Impositicn of Judgment

S/ JOSEPH F BIANCO
sep f7ivcee “
Joseph F. Bianco, U.S.C. (siding bes sry

Name and Title of Judge

11/25/2019
Date
ae me: a” - . sa pD--~<-

wea a ee ee wrt

AO 245B (Rev. 02/18) Judgment in Criminal! Case
Sheet 2-— Imprisonment

Judgment — Page 2 soo
DEFENDANT: MICHAEL ASHLEY
CASE NUMBER: CR 11-0516

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Thirty-Six (36) months.

4 The court makes the following recommendations to the Bureau of Prisons:

The Court recommends to the Bureau of Prisons that the defendant be designated to FCI Otisville Satellite Camp

(1 The defendant is remanded to the custody of the United States Marshal.

1 The defendant shall surrender to the United States Marshal for this district:
O at O am 0 pm on
1 as notified by the United States Marshal.

 

Wi The defendant shell surrender for service of sentence at the institution designated by the Bureau of Prisons:
@ before 2 p.m. on 7/16/2020
CO as notified by the United States Marshal.

 

© as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment.
UNITED STATES MARSHAL
By

DEPUTY UNITED STATES MARSHAL
~

ce li ear ee eds ey LG

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page _ 3s of a
DEFENDANT: MICHAEL ASHLEY
CASE NUMBER: CR 11-0516

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
Five (5) years.

MANDATORY CONDITIONS

You must not commit ancther federal, state or local crime.
You must not unlawfully possess a controlled substance,

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable}
4, () You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
5. @ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
O) You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seg.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. © You must participate in an approved program for domestic violence. (check if applicable)

N=

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
™ re ee ANI A eee > mw Mead OS ig dal nn .
Loe - ro. . ett AYE A er

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3A — Supervised Release
_ Judgment—Page 4 of é

DEFENDANT: MICHAEL ASHLEY
CASE NUMBER: CR 11-0516

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1,

yas wo oN

13.

‘You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your _
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame,

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer,

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.c., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 
“ag TT MES laniche ke Pave aG TT TT
AO 245B(Rev. 02/18) suogment in a Crintinal Case
Sheet 3D — Supervised Release

DEFENDANT: MICHAEL ASHLEY
CASE NUMBER: CR 11-0516

SPECIAL CONDITIONS OF SUPERVISION
1. Tne defendant shall comply with the Restitution Order.

2. Upon request, the defendant shall provide the U.S. Probation Department with full disclosure of his financlal records,
including co-mingled income, expenses, assets and liabilities, to include yearly Income tax retums. With the excepticn of
the financial accounts reported and noted within the presentence report, the defendant is prohibited from maintaining
and/or opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
business purposes, without the knowledge and approval of the U.S. Probation Department. The defendant shall cooperate
with the Probation Officer in the investigation of his financial dealings and shall provide truthful monthly statements of
his/her income and expenses. The defendant shall cooperate in the signing of any necessary authorization to release
information forms pennitting the U.S. Probation Department access to his financial information and records.

3. The defendant shall not engage in any employment which involves work in the mortgage banking industry, and he shall
assist the Probation Department in verifying the job description of any employment he secures while under supervision.

4. The defendant shall cooperate with the U.S. Probation Office in the investigation and approval of any position of
self-employment, including any independent, entrepreneurial, or freelance employment or business activity. If approved for
self-employment, the defendant shall provide the U.S. Probation Office with full disclosure of his self-employment and
other business records, including, but not limited to, all of the records identified In the Probation Form 48F (Request for
Self Employment Records), or as otherwise requested by the U.S. Probation Office.
fn mlae a : Vaan rs
we ee eee aes Fe OU te eet

AO 240 (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

wee ow er ite be Le

Judgment — Page 6 of
DEFENDANT: MICHAEL ASHLEY

CASE NUMBER: CR 11-0516
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment SVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ 3 $ 49,307,759.84

(1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered
after such determination.

W] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage Payment colunin below. However, pursuant to 18 U.S.C. § 36640) all nonfederal victims must be paid
before the United States is paid.

 
  

     
   

 

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Pe Se pees ears ey Taye mn steak ae fier. 5 erean et Test ST at aat Su “Ths ue = Te

     

   
   

ey bas Seas 3
Development

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS $ 49,307,759.84 $ 49,307,759.84

1 Restitution amount ordered pursuant to plea agreement $

C3} The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(£). All of the payment options on Shect 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

YW The court determined that the defendant does not have the ability to pay interest and it is ordered that:
W the interest requirement is waived forthe (J fine restitution.

CJ the interest requirement forthe [J fine OO restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. . .
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments
Judgment— Page 7 of 7 |
DEFENDANT: MICHAEL ASHLEY
CASE NUMBER: CR 11-0516

SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A & Lumpsumpayment of$ 100.00 due immediately, balance due
0 _séonot Sater than , or

in accordance with C] C, OF D, QJ E,or F below; or
B (Payment to begin immediately (may be combined with OC, OD,or OF below); or

C (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(¢.g., months or years), to commence (2.z., 30 or 60 days) after the date of this judgment; or
D (C) Payment in equal {e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

E (©) Payment during the term of supervised release will commence within (2.g., 30 or 60 days) after release from
imprisonment. The court wil] set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F &% Special instructions regarding the payment of criminal monetary penalties:

Restitution, in the amount of $49,307,759.84, is payable at a rate of $25.00, per quarter while In custody, and 10%
of net monthly income while on supervised release.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment.’ All criminal monetary pénalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

0 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

(1 The defendant shall pay the cost of prosecution.

0

The defendant shall pay the following court cost(s):

“The defendant shall forfeit the defendant’s interest in the following property to the United States:
See attached Forfeiture Order.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
